Citation Nr: 1537548	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-19 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) higher than the rate permitted by 38 U.S.C.A. § 1114(l) (2014).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970. A 100 percent schedular evaluation is effective February 2003

This case was before the Board of Veterans' Appeals in July 2013, and remanded for additional development to the VA Appeals Management Center (AMC) in Washington, D.C.  Following the requested development, the AMC confirmed and continued the Veteran's award of SMC at the rate prescribed in 38 U.S.C.A. § 1114(l) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its July 2013 remand, the Board directed the AMC to schedule the Veteran for an examination by a VA physician to determine whether he required the regular aid and attendance of another person due to his service-connected retinitis pigmentosa.  In part, the physician was to specifically determine whether the Veteran had blindness in both eyes, rendering him so significantly disabled as to be in need of regular aid and attendance.  

The examiner did not determine whether the Veteran's service-connected retinitis pigmentosa rendered him so significantly disabled as to be in need of regular aid and attendance.  Stegall v. West , 11 Vet. App. 268 (1998).  Accordingly, the case is remanded for the following actions:  

1.  The AOJ must ask the Veteran for the names and addresses of the health care providers (VA and non-VA) who treated him and/or the names and addresses of the medical facilities where he was treated since July 2013 for retinitis pigmentosa.  

Then, the AOJ must contact those health care providers and medical facilities DIRECTLY and request the records reflecting the appellant's treatment.  Such records should include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, visual field charts, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

2.  Obtain copies of the Goldman's visual field chart completed during a September 2013 VA eye examination.  Then RETURN the electronic file with any additional evidence to the examiner who conducted the September 2013 examination. If that examiner is no longer available, have the file reviewed by a similarly-qualified examiner. 

Request that the VA examiner interpret that chart in each of the four quadrants (upward, downward, and left and right lateral) and state the concentration in degrees of the Veteran's central field of vision.  

If the VA examiner finds that an additional eye examination, including, but not limited to, tests of the Veteran's visual field, is warranted, the AOJ must ensure that such an examination is scheduled.  

For any additional examination the AOJ must ensure that the claims folder is made available to the examiner for review.  The examiner must acknowledge receipt and review of such materials in any report generated as a result of this remand. 

3.  When the actions in parts 1 and 2 have been completed, schedule the Veteran for an examination by a VA PHYSICIAN to determine whether or not the Veteran is so helpless as to be in the need of regular aid and attendance by another person.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 




The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

In determining the need for regular aid and attendance, the VA physician must consider the following:  

a.  Whether or not the Veteran is able to dress or undress himself;

b.  Whether or not the Veteran is able to keep himself ordinarily clean and presentable; 

c.  Whether or not the Veteran is able to feed himself;

d.  Whether or not the Veteran is able to attend to the wants of nature; 

e.  Whether or not the Veteran's incapacity requires care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment; or 

f.  Whether or not the Veteran has become, since the last review by the AOJ, bedridden.  

4.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

5. When the actions above have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issue of entitlement to SMC higher than the rate permitted by 38 U.S.C.A. § 1114(l) (2014).

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


